DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 26 August 2021.  Claims 1, 7-14, and 17-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7-14, and 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 12, and 18 have been amended to include the limitations:
wherein the one or more types of option packs comprises one or more safety option packs, one or more intelligence option packs, one or more communication option packs, one or more unit option packs, or any combination thereof

and

	wherein the first option pack comprises:
a first intelligence option pack of the one or more intelligence option packs, wherein the first selectable level corresponds to a first number of control operations for the one or more of the plurality of electrical components,
a first communication option pack of the one or more communication option packs, and wherein the first selectable level corresponds to a first level of
communication protocol, a first number of communication ports available, or both
related to the one or more of the plurality of electrical components,
a first unit option pack of the one or more unit option packs, and wherein the first selectable level corresponds to one or more dimensions of a first section of the industrial device assembly that corresponds to the one or more of the plurality of electrical components,
a first safety option pack of the one or more safety option packs, and wherein the first selectable level corresponds to a first level of protection, a first amount of protective features, or both related to the one or more of the plurality of electrical components,
or any combination thereof

	or similar.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145